Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 2/3/2020. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/13/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 4 and 7-8 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “a content decision unit configured to decide content to be output, based on the preference information or independently of the preference information; a mode decision unit configured to decide an output mode of the decided content based on the mode information; an output unit configured to output the decided content, in the decided output mode; and an acquisition unit configured to acquire a reaction of a user to the output content, wherein the management unit changes the mode information, if the reaction of the user is negative and the output content is content decided independently of the preference information”; examiner is not sure how the “or” statement content decision unit decide output based preference information or independently of the preference information is not clear or appears to be confusing as to how and why the decision is made independently of the preference information and as to mode decision unit and output decision unit not clear how  and why the content is decided in the output mode or it can be decided independently without the decision mode whish are appears to be not clear and as to negative user reaction how it is measured or decided negative reaction which is not clear and the reason for changing the mode information while the output content is decided independently of the preference information; there is not a proper structural relationships between these limitation, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of outputting or presenting content to the user, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent apparatus claims 1 and 4 and the corresponding independent method and non-transitory storage medium claims 7 and 8 respectively recite, in part, a content output apparatus comprising: 
a management unit configured to manage preference information relating to a preference regarding content and mode information relating to an output mode of content; a content decision unit configured to decide content to be output, based on the preference information or independently of the preference information; a mode decision unit configured to decide an output mode of the decided content based on the mode information; an output unit configured to output the decided content, in the decided output mode; and an acquisition unit .
This system describe the concept of optimizing controls for building energy loads, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.


The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The process of claims 1, 4 and the corresponding method and non-transitory storage medium claims 7 and 8 respectively are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extrasolution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-3 and 5-6 refine the objective function of claim 1 and claim 4 by setting additional rules and definitions for mathematical correlations.  When viewed either 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lawrence-Apfelbaum et al. (Pub. NO. 2016/0102878 A1.

As to claims 1, 4 and 7-8, Lawrence-Apfelbaum teaches the invention including content output apparatus, a content output method and a non-transitory storage medium storing one or more programs including instructions, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors as the apparatus is for use in a content based network, and comprises: a processor; a network interface; a storage device in data communication with the processor; and a software process operative to run on the processor.  The software process is adapted to: request and receive information from a network entity related to available advertisements; generate a list of available advertisements; receive a selection of one or more of the available advertisements; and deliver the selected one or more available advertisements (see, para 0074, 0092), the one or more programs including instructions for (see, para 0092), a management unit configured to manage preference information relating to a preference regarding content and mode information relating to an output mode of content (see, para 0185, 0297), a content decision unit configured to decide content to be output, based on the preference information or independently of the preference information (see, para 0041-0042, 0167, 0297, 0306); a mode decision unit configured to decide an output mode of the decided content based on the mode information and an output unit configured to output the decided content, in the decided output mode (see, abstract and para 0029-0030, 0036, 0154, 0181); But Lawrence-Apfelbaum particularly fails to teach or fairly suggest that an acquisition unit configured to acquire a reaction of a user to the output content, wherein the management unit changes the mode information, if the reaction of the user is negative and the output content is content decided independently of the preference information. 

However, Lawrence-Apfelbaum teaches that he user entering a "don't show me this again" command via their CPE midstream in a given advertisement may be considered an affirmative indication that (i) the user actually viewed at least part of the advertisement, and (ii) had no interest in, or even a negative reaction to, the advertisement.  This type of information is highly valuable to the advertiser (as well as the MSO), the latter being able inter alia to sell such information back to the advertiser for consideration (see, para 0186, 0279, 0293-0295, 0324, 0339).  It would have been obvious to a person of ordinary skill in the art at the time the was made to interpret the teachings of Lawrence-Apfelbaum is capable of providing user’s preferred content through certain operational protocols or decision processes to provide user preference related information for increasing the efficiency of the system of saving the cost operational cost ()see, Para 0339).


As to claims 2 and 5, Lawrence-Apfelbaum teaches content output apparatus as stated above in claims 1 and 4. But Lawrence-Apfelbaum particularly fails to teach or suggest that the management unit changes the preference information, if the reaction of the user is negative and the output content is content decided based on the preference information.  
However, Lawrence-Apfelbaum teaches that he user entering a "don't show me this again" command via their CPE midstream in a given advertisement may be considered an affirmative indication that (i) the user actually viewed at least part of the advertisement, and (ii) had no interest in, or even a negative reaction to, the advertisement.  This type of information is highly valuable to the advertiser (as well as the MSO), the latter being able inter alia to sell such information back to the advertiser for consideration (see, para 0186, 0279, 0293-0295, 0324, 0339).  It would have been obvious to a person of ordinary skill in the art at the time the was made to interpret the teachings of Lawrence-Apfelbaum is capable of providing user’s preferred 

As to claims 3 and 6, Lawrence-Apfelbaum teaches content output apparatus wherein the management unit manages the preference information and the output mode per user (see, abstract and para 0029-0030, 0036, 0154, 0181).  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.



Anderson et al. (US 20130041747 A1) is related to content presenting system synchronously or interchangeably to the user.

Maharajh et al. (US 20190354552 A1) is related to automated content tag processing for mobile media for delivering content to the mobile user.

Cole et al. (US 20180279006 A1) is related to method and apparatus for delivering content and/or playing back content.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Lawrence-Apfelbaum Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2dIn re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119